DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5 February 2021 has been entered.  Claims 1-3, 5, 6, 8, and 10-35 remain pending in the application.  Claims 4, 7, and 9 have been canceled.  Claims 10, 12, 28, and 30-35 were previously withdrawn as being directed to a nonelected invention and species.  Applicant's amendments to the Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 6 November 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 6, 8, 11, 13-17, 19, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2020/0114880) in view of Bissonnette (US 2003/0222156).
claim 1, Hahn discloses an on-vehicle device for dispensing fluid onto a target area of a vehicle surface (1, see par. 2), comprising: 
an on-vehicle mixing valve (4/5/8/10/11/12, see par. 33) in communication with a pressurized fluidic supply system via a fluidic distribution system (par. 30; fig. 1), and a controller (par. 35); 
the mixing valve including an outlet orifice (at 5), a mixing portion (15), and first and second valve conduits (at 10 and 8, respectively), wherein the first and second valve conduits are fluidly connected to the outlet orifice via the mixing portion (15, see fig. 1), wherein the first valve conduit (10) includes a first control valve (14, see par. 36 and fig. 1), and wherein the second valve conduit (8) includes a second control valve (11, see fig. 1); and 
the fluidic distribution system including a first fluidic conduit disposed to convey air (10, see par. 29) and a second fluidic conduit disposed to convey a liquid (8, see par. 29); 
wherein the controller is operatively connected to the fluidic supply system, and the first and second control valves (at 20” and 20’, respectively, see par. 35 and fig. 1).
Hahn does not disclose that the mixing valve includes a heat source that is operatively connected to the controller and disposed proximal to the mixing portion of the mixing valve.  
Bissonnette teaches an on-vehicle device for dispensing fluid onto a target area of a vehicle (par. 1; fig. 1) comprising an on-vehicle valve (10, which includes valve, 150, see par. 64) in communication with a pressurized fluidic supply system via a fluidic distribution system (fig. 1), and a controller (28); the valve including an outlet orifice (44) and a heat source (40) in thermal communication with the liquid (par. 56), which was known to remove dirt and debris from a surface much better and faster than cold fluids (par. 5), wherein the controller is operatively connected to the fluidic supply system, the heat source, and the valve (par. 34, 35, 49; fig. 1), and wherein the heat source is disposed proximal to the outlet orifice (par. 38 and fig. 2).  

Regarding claim 3, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the outlet orifice of the mixing valve is disposable proximal to the target area of the vehicle surface (par. 26, 29; fig. 1). 
Regarding claim 5, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and wherein the heat source is disposed in the mixing valve proximal to the mixing portion, as explained regarding claim 1.  Hahn in view of Bissonnette does not explicitly disclose that the heat source is disposed downstream of the first and second control valves.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the heat source downstream of the first and second control valves since Bissonnette teaches disposing the heat source near the outlet orifice, which is downstream of the first and second control valves in the mixing valve of Hahn.
Regarding claim 6, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Hahn in view of Bissonnette does not 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the heat source in the mixing portion proximal to the second valve conduit since Bissonnette teaches disposing the heat source near the outlet orifice, which is in the mixing portion and proximal to the second valve conduit in the mixing valve of Hahn.
Regarding claim 8, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and Bissonnette further teaches wherein the heat source comprises an electrical resistance device (par. 45, 46 - since it uses heater elements), and wherein the controller is operatively connected to the heat source via a communication link (par. 34, 35, 49; fig. 1).
Regarding claim 11, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the mixing portion of the mixing valve is configured as a Y arrangement to fluidly connect the first and second valve conduits to the outlet orifice (fig. 1).
Regarding claim 13, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein he controller is operatively connected to the first and second control valves to dispense air onto the target area of the vehicle surface (par. 35; fig. 1).
Regarding claim 14, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is 
Regarding claim 15, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is operatively connected to the first and second control valves to dispense a mixture of air and liquid onto the target area of the vehicle surface (par. 35; fig. 1).
Regarding claim 16, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the target area comprises a lens disposed on a camera (par. 25).
Regarding claim 17, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the target area includes an external surface that is associated with a sensing device that is disposed on-vehicle at one of a side view mirror area, a rearview mirror mounting area, a roof area, a headlamp, a front grille area, a tail lamp, a quarter panel area, or a rear license plate area (par. 4 - “attached to the outside of the vehicle”; it is further noted that claim 17, which recites a plurality of areas on all sides of a vehicle, is broadly interpreted to require only that the target area is somewhere on the outside of the vehicle).
Regarding claim 19, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Bissonnette further teaches wherein the controller is in communication with a second controller (par. 49 - “the vehicle body controller”), which provides the capability of operating the device in response to vehicle conditions such as a low battery or a thermal event (par. 49).    

Regarding claim 23, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the pressurized fluidic supply system comprises a pressure source (17).
Regarding claim 24, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 23; and further wherein the pressure source is a stand-alone pressure generating device (fig. 1).
Regarding claim 26, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 23; and further wherein the pressurized fluidic supply system comprises a fluidic reservoir connected to the pressure source (fig. 1 - interpreted to be the portion of channel 8 proximate to the pump 17).
Claims 2 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Bissonnette and further in view of Schmidt et al. (US 2018/0272998).
Regarding claim 2, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further comprising a first check valve (12, see par. 35) disposed upstream of the first control valve (fig. 1).  Hahn in view of Bissonnette does not disclose a second check valve disposed upstream of the second control valve.  

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hahn in view of Bissonnette to further include a second check valve, as taught by Schmidt, since this was known to prevent a flow of air into the second fluidic conduit.  Further, it would have been obvious to arrange the second check valve upstream of the second control valve since this arrangement would allow the second check valve to perform this function.  
Regarding claim 20, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the first valve conduit further includes a first check valve (12, see par. 35) disposed upstream of the first control valve (fig. 1).  Hahn in view of Bissonnette does not disclose wherein the second valve conduit further includes a second check valve disposed upstream of the second control valve.
Schmidt teaches the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 2.  Schmidt further teaches wherein the second valve conduit further includes a second check valve (par. 48).  

Regarding claim 21, Hahn in view of Bissonnette and Schmidt discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 20; and further wherein the first valve conduit is disposed to convey air, and wherein the second valve conduit is disposed to convey the liquid (par. 29).
Regarding claim 22, Hahn in view of Bissonnette and Schmidt discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 20; and further wherein a portion of the first valve conduit disposed between the first check valve and the first control valve includes pressurized air, and wherein a portion of the second valve conduit disposed between the second check valve and the second control valve includes pressurized liquid (par. 29, 57, 58; fig. 1 - the first valve conduit will include pressurized air during operation and the second valve conduit will include pressurized liquid during operation).
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Bissonnette and further in view of Gallucci et al. (US 2017/0299091).
Regarding claim 18, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is operatively connected to the first control valve via a first control line (20”), and wherein the controller is 
Gallucci teaches that it was well known to provide control lines within electrical conduits to insulate and protect the control lines (par. 14).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hahn in view of Bissonnette to provide the first and second control lines in first and second electrical conduits, as taught by Gallucci, since this was known to insulate and protect the control lines.  
Regarding claim 27, Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Hahn in view of Bissonnette does not disclose a first and a second electrical signal conduit, wherein the first fluidic conduit and the second fluidic conduit and first and second electrical signal conduits are integrated into a unitary element.  
Gallucci teaches a unitary element having a plurality of conduits suitable for fluid, including liquid and air, and electrical applications (par. 30), which simplifies handling and installation of the conduits (par. 4).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hahn in view of Bissonnette to provide a first and a second electrical signal conduit, wherein the first fluidic conduit and the second fluidic conduit and first and second electrical signal conduits are integrated into a unitary element, as taught by Gallucci, since this was known to simplify handling and installation of the conduits.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Bissonnette and further in view of Krahn et al. (US 2012/0266922).

Krahn teaches a device for dispensing fluid onto a target area of a vehicle (par. 2) comprising a pressure source (18) that comprises an on-vehicle device (par. 47; fig. 2) that is configured to supply pressure to a second system (par. 47 - brakes, air suspension).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hahn in view of Bissonnette to configure the pressure source to supply pressure to a second system, as taught by Krahn, since this would allow a single pressure source to operate the vehicles brakes, air suspension, and the device for dispensing cleaning fluid.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Bissonnette and further in view of Petzold (US 6,029,908).
Hahn in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Hahn in view of Bissonnette does not disclose that the heat source comprises an electrical resistance device that is wound about an outer surface of the second fluidic conduit.
Petzold teaches a device for dispensing fluid onto a target area of a vehicle surface (col. 1, ln. 8-11; fig. 1) comprising a heat source (21) in thermal communication with the fluid (col. 4, ln. 15-21; fig. 3), wherein the heat source comprises an electrical resistance device (22, see col. 4, ln. 21) that is wound about an outer surface of the fluidic conduit (19/20, see fig. 3).
.  
Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Hahn have been considered but are moot because the new ground of rejection does not rely on this reference for any teaching or matter specifically challenged in the argument.
Regarding Bissonnette, Applicant argues that this reference does not teach that the heaters are integrated into a mixing valve that includes an outlet orifice, or an air supply, or a mixing valve.  In response it is noted that Bissonnette teaches a heater integrated with a valve, as explained regarding claim 1 above.  Further, Bissonnette is not being relied upon to teach an air supply or a mixing portion; rather, Bissonnette teaches integrating a heat source with a valve for controlling the flow of a fluid for cleaning a target area of a vehicle surface.  
Applicant further argues that Hahn in view of Bissonnette does not disclose a heat source “disposed in the mixing valve proximal to the mixing portion and downstream of the first and second control valves”.  In response, it is noted that the combination of Hahn and Bissonnette renders this limitation obvious as explained in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752